                 Case 2:20-cr-00134-RSM Document 18 Filed 09/09/20 Page 1 of 2



 1                                                             Chief Judge Ricardo S. Martinez
 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                       SEATTLE, WASHINGTON
 9

10   UNITED STATES OF AMERICA,                        ) Case No.: CR20-134RSM
                                                      )
11                   Plaintiff,                       )
                                                      ) ORDER CONTINUING TRIAL DATE
12          vs.                                       ) AND DEADLINE TO FILE
                                                      ) PRETRIAL MOTIONS
13   MATTHEW RUHMANN SLATER,                          )
                                                      )
14                   Defendant.                       )
                                                      )
15                                                    )
                                                      )
16

17          This matter comes before the Court on the Agreed Motion to Continue Trial Date
18
     and Pretrial Motions Deadline filed by the defendant, MATTHEW SLATER (Dkt #16). Mr.
19
     Slater has also filed a speedy trial waiver through December 31, 2020 (Dkt. #17) in order to
20
     accommodate the proposed new trial date of December 14, 2020.
21

22          Based upon the information presented in the Agreed Motion to Continue the Trial

23   Date and Pretrial Motions Deadline, the Court hereby finds as follows:
24
            1.       Failure to grant a continuance in this case will deny counsel the reasonable
25
     time necessary for effective preparation of trial and other pretrial proceedings, taking into
26

27
     account the exercise of due diligence.

28          2.       Failure to grant a continuance would likely result in a miscarriage of justice.


     ORDER CONTINUING TRIAL DATE/PRETRIAL                   LAW OFFICE OF JENNIFER HORWITZ, PLLC
     MOTIONS DEADLINE- 1                                                P.O. BOX 70859
                                                                       Seattle, WA 98127
                                                                         (206) 799-2797
                  Case 2:20-cr-00134-RSM Document 18 Filed 09/09/20 Page 2 of 2



 1           3.       The ends of justice served by granting this continuance outweigh the best
 2
     interest of the public and the defendant in a speedy trial.
 3
             4.       All of these findings are made within the meaning of 18 U.S.C. §
 4

 5   3161(h)(7)(A) and (B)(i), (ii) and (iv).

 6           NOW, THEREFORE IT IS HEREBY ORDERED:
 7
             1.       The trial date in this matter is continued to December 14, 2020.
 8
             2.       Pretrial motions are due no later than November 12, 2020.
 9
             3.       The period of time from the filing date of the Agreed Motion to Continue
10

11   Trial Date and Pretrial Motions Deadline until the new trial date of December 14, 2020 shall

12   be excludable time pursuant to the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A).
13
                      SO ORDERED THIS 9th day of September, 2020.
14

15

16
                                                          RICARDO S. MARTINEZ
17                                                        CHIEF UNITED STATES DISTRICT JUDGE
     Presented By:
18

19
     s/ Jennifer Horwitz
     Counsel for Matthew Ruhmann Slater
20   LAW OFFICE OF JENNIFER HORWITZ
     P.O. Box 70859
21
     Seattle, WA 98127
22   (206) 799-2797
     jennifer@jenniferhorwitzlaw.com
23                                           CERTIFICATE OF SERVICE

24
              I certify, under penalty of perjury under the laws of the State of Washington, that today I
25   electronically filed this pleading and all attachments with the Clerk of the Court using the CM/ECF system,
     which will send electronic notification of the filing to the attorneys of record for each of the parties.
26
             Signed by Jennifer Horwitz on September 4, 2020 in Seattle, Washington.
27

28



     ORDER CONTINUING TRIAL DATE/PRETRIAL                          LAW OFFICE OF JENNIFER HORWITZ, PLLC
     MOTIONS DEADLINE- 2                                                       P.O. BOX 70859
                                                                              Seattle, WA 98127
                                                                                (206) 799-2797
